Exhibit 10.1

JOINDER AGREEMENT

This JOINDER AGREEMENT (this “Agreement”) is made as of June 28, 2018, by and
among (i) CENTURY COMMUNITIES, INC., a Delaware corporation (“Borrower”), (ii)
the undersigned Guarantors, (iii) BMO HARRIS BANK N.A. (“BMO”), and (iv) TEXAS
CAPITAL BANK, NATIONAL ASSOCIATION, a national banking association, as
Administrative Agent (“Administrative Agent”).

W I T N E S S E T H :

WHEREAS, Administrative Agent, Borrower and Lenders are parties to that certain
Amended and Restated Credit Agreement (as amended, the “Credit Agreement”),
dated June 5, 2018, which established a revolving line of credit in the maximum
principal sum of $540,000,000.00 (the “Credit Facility”); and

WHEREAS, Borrower desires to increase the Credit Facility Amount from
$540,000,000.00 to $590,000,000.00, pursuant to Section 2.10 of the Credit
Agreement; and

WHEREAS, Borrower asked BMO to become a Lender, and BMO is willing to become a
Lender, and make a Commitment of up to $50,000,000.00, subject to the terms and
conditions of this Agreement.

NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Administrative Agent, Borrower, the undersigned Guarantors, and BMO hereby agree
as follows:

1.    Definitions. All terms used herein with initial capital letters, but not
defined herein, shall have the meanings specified in the Credit Agreement.

2.    Credit Facility Amount. Pursuant to Section 2.10 of the Credit Agreement
(a) the Credit Facility Amount is hereby increased from $540,000,000.00 to
$590,000,000.00, and (b) the aggregate amount of the Commitments is hereby
increased from $540,000,000.00 to $590,000,000.00. The Increase Effective Date,
as such term is used in Section 2.10(c) of the Credit Agreement, is the date of
this Agreement.

3.    Joinder of BMO. BMO agrees to assume, and does hereby assume, the
obligations of a Lender under the Credit Agreement. BMO agrees to abide by and
be bound by all of the terms of the Credit Agreement applicable to Lenders.
Accordingly, the Credit Agreement is hereby amended such that any and all
references to the “Lenders” shall be deemed to refer to BMO, as well as each of
the parties that have previously been included within the meaning of such term.



--------------------------------------------------------------------------------

4.    Commitments and Applicable Percentages. As a result of (a) the increase in
the Credit Facility Amount, and (b) the addition of BMO as a Lender, Schedule
2.1 of the Credit Agreement is hereby revised and replaced in its entirety with
Schedule 2.1 attached hereto, and Lenders’ respective Commitments and Applicable
Percentages are revised as set forth therein.

5.    Additional Note. To evidence the increase in the Credit Facility Amount,
contemporaneously with the execution and delivery of this Agreement, Borrower
shall execute and deliver a promissory note in the principal sum of
$50,000,000.00, payable to the order of BMO, which promissory note shall (i) be
dated of even date with this Agreement, (ii) be substantially in the form of
Exhibit E attached to the Credit Agreement, (iii) be considered a Note, as
defined in the Credit Agreement, in addition to all other Notes previously
executed by Borrower in connection with the Credit Agreement.

6.    Increase Fee. As consideration for the increase in the Credit Facility
Amount, contemporaneously with the execution and delivery of this Agreement,
Borrower shall pay to Administrative Agent, a non-refundable fee as described in
Section 2.10(d) of the Credit Agreement, which fee shall be distributed to BMO
in accordance with the Credit Agreement.

7.    Bond Indenture. Borrower represents and warrants to Administrative Agent
and Lenders that (a) Borrower is not in default and no event has occurred which,
with the passage of time, giving of notice, or both, would constitute a default
by Borrower of its obligations under the terms and provisions of the Bond
Indenture, and (b) the transactions contemplated by this Agreement will not
violate the terms and conditions of the Bond Indenture.

8.    Resolutions. Contemporaneously with the execution and delivery of this
Agreement, Borrower shall deliver to Administrative Agent, a copy of resolutions
duly adopted by Borrower, approving the transactions contemplated by this
Agreement, and certified by an officer of Borrower to be a true and correct.

9.    Acknowledgment by Borrower. Except as otherwise specified herein, the
terms and provisions hereof shall in no manner impair, limit, restrict or
otherwise affect the obligations of Borrower or any third party to
Administrative Agent and Lenders, as evidenced by the Loan Documents. Borrower
hereby acknowledges, agrees and represents that (i) Borrower is indebted to
Lenders pursuant to the terms of the Notes; (ii) there are no claims or offsets
against, or defenses or counterclaims to, the terms or provisions of the Loan
Documents, and the other obligations created or evidenced by the Loan Documents;
(iii) Borrower has no claims, offsets, defenses or counterclaims arising from
any of Administrative Agent’s or Lenders’ acts or omissions with respect to the
Loan Documents or Administrative Agent’s or Lenders’ performance under the Loan
Documents; (iv) the representations and warranties of Borrower contained in the
Loan Documents are true and correct as of the date hereof, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they are true and correct as of such earlier date; (v) Borrower is
not in default and no event has occurred which, with the passage of time, giving
of notice, or both, would constitute a default by Borrower of its obligations
under the terms and provisions of the Loan Documents, and (vi) neither
Administrative Agent nor Lenders are in default and no event has occurred which,
with the passage of time, giving of notice, or both, would constitute a default
by Administrative Agent or Lenders of their respective obligations under the
terms and provisions of the Loan Documents.

 

2



--------------------------------------------------------------------------------

To the extent Borrower now has any claims, offsets, defenses or counterclaims
against Administrative Agent or Lenders or the repayment of all or a portion of
the Credit Facility, whether known or unknown, fixed or contingent, same are
hereby forever irrevocably waived and released in their entirety.

10.    No Waiver of Remedies. Except as may be expressly set forth herein,
nothing contained in this Agreement shall prejudice, act as, or be deemed to be
a waiver of any right or remedy available to Administrative Agent or Lenders by
reason of the occurrence or existence of any fact, circumstance or event
constituting a default under the Loan Documents.

11.    Joinder of Guarantor. By its execution hereof, each Guarantor hereby
(i) acknowledges and consents to the terms and provisions hereof; (ii) ratifies
and confirms the Guaranty, including all interest and costs of collection, to or
for the benefit of Administrative Agent and Lenders; (iii) agrees that the
Guaranty is and shall remain in full force and effect and that the terms and
provisions of the Guaranty cover and pertain to the Credit Facility, Notes and
other Loan Documents as modified hereby; (iv) acknowledges that there are no
claims or offsets against, or defenses or counterclaims to, the terms and
provisions of the Guaranty or the other obligations created and evidenced by the
Guaranty; (v) certifies that the representations and warranties contained in the
Guaranty remain true and correct representations and warranties of Guarantor as
of the date hereof; and (vi) acknowledges that Administrative Agent and Lenders
have satisfied and performed their covenants and obligations under the Guaranty
and the other Loan Documents, and that no action or failure to act by or on
behalf of, Administrative Agent or Lenders has or will give rise to any cause of
action or other claim against Administrative Agent or Lenders for breach of the
Guaranty or other Loan Documents or otherwise.

12.    Costs and Expenses. Contemporaneously with the execution and delivery
hereof, Borrower shall pay, or cause to be paid, all costs and expenses incident
to the preparation, execution and recordation hereof and the consummation of the
transaction contemplated hereby, including, but not limited to, reasonable fees
and expenses of legal counsel to Administrative Agent.

13.    Additional Documentation. From time to time, Borrower shall execute or
procure and deliver to Administrative Agent such other and further documents and
instruments evidencing, securing or pertaining to the Credit Facility or the
Loan Documents as shall be reasonably requested by Administrative Agent so as to
evidence or effect the terms and provisions hereof.

14.    Effectiveness of the Loan Documents. Except as expressly modified by the
terms and provisions hereof, each of the terms and provisions of the Loan
Documents are hereby ratified and shall remain in full force and effect;
provided, however, that any reference in any of the Loan Documents to the Credit
Facility, the amount constituting the Credit Facility, any defined terms, or to
any of the other Loan Documents shall be deemed, from and after the date hereof,
to refer to the Credit Facility, the amount constituting the Credit Facility,
defined terms and to such other Loan Documents, as modified hereby.

 

3



--------------------------------------------------------------------------------

15.    Governing Law. THE TERMS AND PROVISIONS HEREOF SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS, EXCEPT AS OTHERWISE
EXPRESSLY PROVIDED HEREIN.

16.    Time. Time is of the essence in the performance of the covenants
contained herein and in the Loan Documents.

17.    Binding Agreement. This Agreement shall be binding upon the successors
and assigns of the parties hereto; provided, however, the foregoing shall not be
deemed or construed to (i) permit, sanction, authorize or condone the assignment
of any rights, titles or interests in and to Borrower, or (ii) confer any right,
title, benefit, cause of action or remedy upon any person or entity not a party
hereto, which such party would not or did not otherwise possess.

18.    Headings. The section headings hereof are inserted for convenience of
reference only and shall in no way alter, amend, define or be used in the
construction or interpretation of the text of such section.

19.    Construction. Whenever the context hereof so requires, reference to the
singular shall include the plural and likewise, the plural shall include the
singular; words denoting gender shall be construed to mean the masculine,
feminine or neuter, as appropriate; and specific enumeration shall not exclude
the general, but shall be construed as cumulative of the general recitation.

20.    Severability. If any clause or provision of this Agreement is or should
ever be held to be illegal, invalid or unenforceable under any present or future
law applicable to the terms hereof, then and in that event, it is the intention
of the parties hereto that the remainder of this Agreement shall not be affected
thereby, and that in lieu of each such clause or provision of this Agreement
that is illegal, invalid or unenforceable, such clause or provision shall be
judicially construed and interpreted to be as similar in substance and content
to such illegal, invalid or unenforceable clause or provision, as the context
thereof would reasonably suggest, so as to thereafter be legal, valid and
enforceable.

21.    Counterparts. To facilitate execution, this Agreement may be executed in
as many counterparts as may be convenient or required. It shall not be necessary
that the signature and acknowledgment of, or on behalf of, each party, or that
the signature and acknowledgment of all persons required to bind any party,
appear on each counterpart. All counterparts shall collectively constitute a
single instrument. It shall not be necessary in making proof of this Agreement
to produce or account for more than a single counterpart containing the
respective signatures of, or on behalf of, each of the parties hereto. Any
signature page to any counterpart may be detached from such counterpart without
impairing the legal effect of the signatures thereon and thereafter attached to
another counterpart identical thereto except having attached to it additional
signature pages. Delivery of a photocopy of an executed counterpart of this
Agreement by electronic mail shall be equally as effective as delivery of an
executed original counterpart.

22.    Notice of Final Agreement. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
EMBODY THE FINAL, ENTIRE AGREEMENT AMONG THE

 

4



--------------------------------------------------------------------------------

PARTIES HERETO AND THERETO AND SUPERSEDE ANY AND ALL PRIOR COMMITMENTS,
AGREEMENTS, REPRESENTATIONS, AND UNDERSTANDINGS, WHETHER WRITTEN OR ORAL,
RELATING TO THE SUBJECT MATTER HEREOF AND THEREOF AND MAY NOT BE CONTRADICTED OR
VARIED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OR
DISCUSSIONS OF THE PARTIES HERETO OR THERETO. THERE ARE NO ORAL AGREEMENTS AMONG
THE PARTIES HERETO OR THERETO. THE PROVISIONS OF THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS MAY BE AMENDED OR WAIVED ONLY BY AN INSTRUMENT IN WRITING SIGNED
BY THE RESPECTIVE PARTIES TO SUCH DOCUMENTS.

[The remainder of this page is intentionally left blank. The signature pages
follow.]

 

5



--------------------------------------------------------------------------------

EXECUTED to be effective as of the date first above written.

 

ADMINISTRATIVE AGENT:

 

TEXAS CAPITAL BANK,

NATIONAL ASSOCIATION

By:   /s/ Carolynn Alexander Name:   Carolynn Alexander Title:   Sr. Vice
President



--------------------------------------------------------------------------------

LENDER:

 

BMO HARRIS BANK N.A.,

By:   /s/ Michael M. Mattick Name:   Michael M. Mattick Title:   Authorized
Officer



--------------------------------------------------------------------------------

BORROWER:

 

CENTURY COMMUNITIES, INC.,

a Delaware corporation

By:   /s/ David Messenger Name:   David Messenger Title:   Chief Financial
Officer



--------------------------------------------------------------------------------

GUARANTOR:

 

BMC REALTY ADVISORS, INC.,

a California corporation

By:   /s/ David Messenger Name:   David Messenger Title:   Authorized Signatory

AUGUSTA POINTE, LLC,

AVALON AT INVERNESS, LLC,AVR A, LLC,

AVR B, LLC,

AVR C, LLC,

BEACON POINTE, LLC,

BLACKSTONE HOMES, LLC,

CC COMMUNITIES, LLC,

CCC HOLDINGS, LLC,

CCH HOMES, LLC,

CENTURY AT ANTHOLOGY, LLC,

CENTURY AT ASH MEADOWS, LLC,

CENTURY AT AUTUMN VALLEY RANCH, LLC,

CENTURY AT BEACON POINTE, LLC,

CENTURY AT BELLEVIEW PLACE, LLC,

CENTURY AT CALEY, LLC,

CENTURY AT CANDELAS, LLC,

CENTURY AT CAROUSEL FARMS, LLC,

CENTURY AT CASTLE PINES TOWN CENTER, LLC,

CENTURY AT CLAREMONT RANCH, LLC,

CENTURY AT COLLIERS HILL, LLC,

CENTURY AT COMPARK VILLAGE NORTH, LLC,

CENTURY AT COMPARK VILLAGE SOUTH, LLC,

CENTURY AT COYOTE CREEK, LLC,

CENTURY AT FOREST MEADOWS, LLC,

CENTURY AT HARVEST MEADOWS, LLC,

CENTURY AT LANDMARK, LLC,

CENTURY AT LITTLETON VILLAGE, LLC,

CENTURY AT LITTLETON VILLAGE II, LLC,

CENTURY AT LOR, LLC,

CENTURY AT LOWRY, LLC,

CENTURY AT MARVELLA, LLC,

CENTURY AT MAYFIELD, LLC,

CENTURY AT MIDTOWN, LLC,

CENTURY AT MILLENNIUM, LLC,

CENTURY AT MURPHY CREEK, LLC,

CENTURY AT OAK STREET, LLC,



--------------------------------------------------------------------------------

CENTURY AT OBSERVATORY HEIGHTS, LLC,

CENTURY AT OUTLOOK, LLC,

CENTURY AT PEARSON GROVE, LLC,

CENTURY AT SALISBURY HEIGHTS, LLC,

CENTURY AT SOUTHSHORE, LLC,

CENTURY AT SPRING VALLEY RANCH, LLC,

CENTURY AT TANGLEWOOD, LLC,

CENTURY AT TERRAIN, LLC,

CENTURY AT THE GROVE, LLC,

CENTURY AT THE HEIGHTS, LLC,

CENTURY AT THE MEADOWS, LLC,

CENTURY AT VISTA RIDGE, LLC,

CENTURY AT WILDGRASS, LLC,

CENTURY AT WOLF RANCH, LLC,

CENTURY AT WYNDHAM HILL, LLC,

CENTURY CITY, LLC,

CENTURY COMMUNITIES OF GEORGIA, LLC,

CENTURY COMMUNITIES SOUTHEAST, LLC,

CENTURY GROUP LLC,

CENTURY LAND HOLDINGS, LLC,

CENTURY LAND HOLDINGS II, LLC,

CENTURY LAND HOLDINGS OF TEXAS, LLC,

CENTURY TOWNHOMES AT CANDELAS, LLC,

CHERRY HILL PARK, LLC,

COTTAGES AT WILLOW PARK, LLC,

CROWN HILL, LLC,

ENCLAVE AT BOYD PONDS, LLC,

ENCLAVE AT CHERRY CREEK, LLC,

ENCLAVE AT PINE GROVE, LLC,

ESTATES AT CHATFIELD FARMS, LLC,

HEARTH AT OAK MEADOWS, LLC,

HOMETOWN, LLC,

HOMETOWN SOUTH, LLC,

HORIZON BUILDING SERVICES, LLC,

LAKEVIEW FORT COLLINS, LLC,

MADISON ESTATES, LLC,

MERIDIAN RANCH, LLC,

MONTECITO AT RIDGEGATE, LLC,

PARK 5TH AVENUE DEVELOPMENT CO., LLC,

PRESERVE AT BRIARGATE, LLC,

RESERVE AT HIGHPOINTE ESTATES, LLC,

RESERVE AT THE MEADOWS, LLC,

SADDLEBACK HEIGHTS, LLC,

SADDLE ROCK GOLF, LLC,

STETSON RIDGE HOMES, LLC,

THE RETREAT AT RIDGEGATE, LLC,

THE VISTAS AT NOR’WOOD, LLC,

VENUE AT ARISTA, LLC,

VERONA ESTATES, LLC,

VILLAS AT MURPHY CREEK, LLC,



--------------------------------------------------------------------------------

WATERSIDE AT HIGHLAND PARK, LLC,

WESTOWN CONDOMINIUMS, LLC,

WESTOWN TOWNHOMES, LLC, and

WILDGRASS, LLC,

all Colorado limited liability companies

By:   /s/ David Messenger Name:   David Messenger Title:   Authorized Signatory

BENCHMARK BUILDERS NORTH CAROLINA, LLC,

BENCHMARK COMMUNITIES, LLC,

BMC EAST GARRISON, LLC,

BMC EG BLUFFS, LLC,

BMC EG BUNGALOW, LLC,

BMC EG COURTYARDS, LLC,

BMC EG GARDEN, LLC,

BMC EG GROVE, LLC,

BMC EG TOWNS, LLC,

BMC EG VILLAGE, LLC,

BMC MEADOWOOD II, LLC,

BMC PINE RIDGE, LLC,

BMC PROMISE WAY, LLC,

BMC RANCHO ETIWANDA, LLC,

BMC RED HAWK, LLC,

BMC ROSEMEAD, LLC,

BMC SAGEWOOD, LLC,

BMC SHIELDS LOCAN, LLC,

BMC TOUCHSTONE, LLC,

BMCH CALIFORNIA, LLC,

BMCH NORTH CAROLINA, LLC,

BMCH TENNESSEE, LLC,

BMCH WASHINGTON, LLC,

CENTURY COMMUNITIES OF CALIFORNIA, LLC,

CENTURY COMMUNITIES OF NEVADA, LLC,

CENTURY COMMUNITIES OF NORTH CAROLINA, LLC,

CENTURY COMMUNITIES OF SOUTH CAROLINA, LLC,

CENTURY COMMUNITIES OF TENNESSEE, LLC,

CENTURY COMMUNITIES OF WASHINGTON, LLC,

CENTURY RHODES RANCH GC, LLC,

CENTURY TUSCANY GC, LLC,

NEIGHBORHOOD ASSOCIATIONS GROUP, LLC,

UCP, LLC,

UCP BARCLAY III, LLC,

UCP EAST GARRISON, LLC,



--------------------------------------------------------------------------------

UCP HILLCREST HOLLISTER, LLC,

UCP KERMAN, LLC,

UCP MEADOWOOD III, LLC,

UCP SAGEWOOD, LLC,

UCP SANTA ANA HOLLISTER, LLC,

UCP SOLEDAD, LLC,

UCP TAPESTRY, LLC, and

UCP QUAIL RUN, LLC,

all Delaware limited liability companies

By:   /s/ David Messenger Name:   David Messenger Title:   Authorized Signatory

CASA ACQUISITION CORP.,

a Delaware corporation

By:   /s/ David Messenger Name:   David Messenger Title:   Authorized Signatory

CCG CONSTRUCTORS LLC, and

CCG REALTY GROUP LLC,

all Georgia limited liability companies

By:   /s/ David Messenger Name:   David Messenger Title:   Authorized Signatory

CENTURY COMMUNITIES OF NEVADA REALTY, LLC,

a Nevada limited liability company

By:   /s/ David Messenger Name:   David Messenger Title:   Authorized Signatory



--------------------------------------------------------------------------------

CENTURY COMMUNITIES OF UTAH, LLC, and CENTURY LAND HOLDINGS OF UTAH, LLC,

all Utah limited liability companies

By:   /s/ David Messenger Name:   David Messenger Title:   Authorized Signatory

SWMJ CONSTRUCTION, INC.,

a Texas corporation

By:   /s/ David Messenger Name:   David Messenger Title:   Vice President



--------------------------------------------------------------------------------

SCHEDULE 2.1

Commitments and Applicable Percentages

 

Lender

  

Commitment

    

Applicable
Percentage

 

Texas Capital Bank, National Association

   $ 75,000,000.00        12.711864406780 % 

Bank of America, N.A.

   $ 75,000.000.00        12.711864406780 % 

Fifth Third Bank

   $ 75,000.000.00        12.711864406780 % 

U.S. Bank National Association

   $ 75,000.000.00        12.711864406780 % 

JPMorgan Chase Bank, N.A.

   $ 55,000.000.00        9.322033898305 % 

BMO Harris Bank N.A.

   $ 50,000.000.00        8.474576271186 % 

Compass Bank

   $ 50,000.000.00        8.474576271186 % 

Citibank, N.A.

   $ 40,000.000.00        6.779661016949 % 

ZB, N.A. dba Vectra Bank Colorado

   $ 40,000.000.00        6.779661016949 % 

CIBC Bank USA

   $ 35,000.000.00        5.932203389831 % 

Flagstar Bank, FSB

   $ 20,000.000.00        3.389830508474 % 

Total:

   $ 590,000,000.00        100.000000000000 % 